Name: Commission Regulation (EEC) No 2407/82 of 2 September 1982 amending Regulation (EEC) No 1959/82 on an invitation to tender for the refund on export of wholly milled long grain rice to certain third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 257/8 Official Journal of the European Communities 3 . 9 . 82 COMMISSION REGULATION (EEC) No 2407/82 of 2 September 1982 amending Regulation (EEC) No 1959/82 on an invitation to tender for the refund on export of whblly milled long grain rice to certain third countries Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1871 /80 (2), and in particular Article 17 thereof, Having regard to Council Regulation (EEC) No 1431 /76 of 21 June 1976 laying down general rules for granting export refunds on rice and criteria for fixing the amount of such refunds (3), and in particular Article 4 thereof, Whereas, under Regulation (EEC) No 1959/82 of 16 July 1982 (4), an invitation to tender was issued for the refund on export of wholly milled long grain rice to certain third countries, subject to a maximum overall quantity of 30 000 tonnes ; whereas, in the light of the situation on the market in rice, the quantity in ques ­ tion should be increased to 50 000 tonnes ; The second subparagraph of Article 1 ( 1 ) of Regulation (EEC) No 1959/82 shall be replaced by the following : 'The invitation to tender shall cover a maximum of 50 000 tonnes of wholly milled long grain rice.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 September 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 166, 25 . 6 . 1976, p . 1 . (2) OJ No L 184, 17. 7. 1980, p . 1 . (3) OJ No L 166, 25 . 6 . 1976, p . 36 . (&lt;) OJ No L 212, 21 . 7 . 1982, p . 36 .